  2:20-cv-03579-BHH         Date Filed 12/07/20   Entry Number 76-1   Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                        CHARLESTON DIVISION

CITY OF CHARLESTON,

               Plaintiff,                         C/A No. 2:20-cv-03579-BHH

                  v.

BRABHAM OIL COMPANY, INC.;
COLONIAL GROUP, INC.; ENMARK
STATIONS, INC.; COLONIAL
PIPELINE COMPANY; PIEDMONT
PETROLEUM CORP.; EXXON MOBIL
CORPORATION; EXXONMOBIL OIL
CORPORATION; ROYAL DUTCH
SHELL PLC; SHELL OIL COMPANY;
SHELL OIL PRODUCTS COMPANY
LLC; CHEVRON CORPORATION;
CHEVRON U.S.A. INC.; BP P.L.C.; BP
AMERICA INC.; MARATHON
PETROLEUM CORPORATION;
MARATHON PETROLEUM
COMPANY LP; SPEEDWAY LLC;
MURPHY OIL CORPORATION;
MURPHY OIL USA, INC.; HESS
CORPORATION; CONOCOPHILLIPS;
CONOCOPHILLIPS COMPANY;
PHILLIPS 66; AND PHILLIPS 66
COMPANY,
              Defendants.

 DECLARATION OF JOSEPH P. GRIFFITH, JR. IN SUPPORT OF PLAINTIFF’S
    OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS
      2:20-cv-03579-BHH         Date Filed 12/07/20       Entry Number 76-1         Page 2 of 3




       I, Joseph P. Griffith, Jr., declare as follows:

       1.      I am an attorney admitted to practice law before all courts of the State of South

Carolina. I am a Member at Joe Griffith Law Firm, LLC, attorney for Plaintiff the City of

Charleston. I submit this Declaration in support of Plaintiff’s Opposition to Defendants’ Motion to

Stay Proceedings, filed concurrently herewith. I have personal knowledge of the facts set forth

below, and if called upon to testify, I could and would competently testify to them.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the Fourth Circuit Court

of Appeals’ October 1, 2019 Order denying a motion to stay in Mayor and City Council of Baltimore

v. BP P.L.C., 4th Cir. Case No. 19-1644.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the Fourth Circuit Court

of Appeals’ Mandate issued on March 30, 2020, in Mayor and City Council of Baltimore v. BP

P.L.C., 4th Cir. Case No. 19-1644.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Petition for a Writ of

Certiorari to the United States Supreme Court filed on March 31, 2020, in BP P.L.C. v. Mayor and

City Council of Baltimore, U.S. Case No. 19-1189.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the Brief for the Petitioners

filed on November 16, 2020, in BP P.L.C. v. Mayor and City Council of Baltimore, U.S. Case No.

19-1189.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of the U.S.D.C., District of

Hawai‘i’s August 21, 2020, Order lifting the litigation stay in City & County of Honolulu v. Sunoco

LP, D. Haw. Case No. 20-cv-00163-DKW-RT, Dkt. No. 111.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of the U.S.D.C., District of

Hawai‘i’s Order Denying Defendants’ Request for Reconsideration of Stay, issued on September




                                                   1
     2:20-cv-03579-BHH         Date Filed 12/07/20       Entry Number 76-1          Page 3 of 3




9, 2020, in City & County of Honolulu v. Sunoco LP, D. Haw. Case No. 20-cv-00163-DKW-RT,

Dkt. No. 115.


       I declare under penalty of perjury that the foregoing is true and correct.

                                             Respectfully submitted,

Dated: December 8, 2020                      By: /s/ Joseph P. Griffith, Jr.
                                             JOE GRIFFITH LAW FIRM, LLC
                                             JOSEPH P. GRIFFITH, JR.
                                             946 Johnnie Dodds Blvd.
                                             Mt. Pleasant, SC 29464
                                             Tel: (843) 225-5563
                                             Fax: (843)723-6686
                                             Email: joegriffithjr@hotmail.com




                                                 2
